                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMERCIAL OFFICE FURNITURE                     :              CIVIL ACTION
COMPANY, INC. t/a COFCO OFFICE                  :
FURNISHINGS, INC.                               :
                                                :
                   v.                           :
                                                :
THE CHARTER OAK FIRE                            :
INSURANCE COMPANY                               :              NO. 20-4713

                                            ORDER

       AND NOW, this 6th day of May, 2021, upon consideration of Plaintiff’s Motion to

Remand (Docket No. 6) and all documents filed in connection therewith, and for the reasons stated

in the accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED

and this case is REMANDED to the Court of Common Pleas of Philadelphia County. It is further

ORDERED that the Clerk of Court shall CLOSE this matter.



                                                    BY THE COURT:


                                                    /s/ John R. Padova
                                                    ____________________________
                                                    John R. Padova, J.
